DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 9/1/2021 have been fully considered, but are not persuasive.
Applicant argues that Claims 1-5 and 9-18 are patentable because the cited references do not disclose the newly-recited limitations of independent Claim 1 (Remarks of 9/1/2021, pages 5-6).  Specifically, Applicant argues that because the cited references do not disclose a roll-to-roll process of laminating the claimed hard coating (see bonding layer 310 of primary reference Kim, US 2019/0025484) on the claimed [laminated] polarizer (see polarizer 100 of Kim ‘484), the present Claims 1-5 and 9-18 are patentable (Ibid).
However, Claim 1 is a product-by-process claim because Applicant is claiming a device or article of manufacture (flexible polarizing cover plate) rather than a method of making (or using) such device or article.  It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  MPEP § 2133, Sections I and II, citing In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, it appears that a roll-to-roll process of laminating the claimed hard coating and polarizer would not result in a structure which is distinguishable from the structure of Kim ‘484’s jointly laminated polarizer [polarizer 100] and hard coating [bonding layer 310] (see, e.g., FIGS. 6-9 of Kim ‘484).  Applicant does not appear to have provided any explanation 
Therefore, the present Claim 1 does not distinguish from Kim ‘484, and Claims 1-5 and 9-18 remain rejected based upon the Kim ‘484 reference (alone or in combination with the other cited references as detailed in the rejections below).
Applicant further argues that Claim 6 (now containing the limitations of the originally-presented Claim 7) is patentable because cited reference Lee (US 2020/0393603, previously cited with respect to Claim 7) does not teach or suggest a hard coating and laminating the hard coating on the polarizer by a roll-to-roll process (Remarks of 9/1/2021, pages 5-6).
However, Lee was not relied upon for teaching a hard coating and laminating of the hard coating together with a polarizer.  As explained in the Non-Final Office Action of 6/24/2021, Kim US 10,048,530, or alternatively, Kim ‘530 in combination with Jo US 2014/0043683, teaches a hard coating and laminating of the hard coating together with a polarizer (see, e.g., FIGS. 26A-26O of Kim ‘530 and paragraph [0020] of Jo).  Lee was merely relied upon to show that a roll-to-roll process for laminating layers of a liquid crystal display device, such as the device of Kim ‘530, was known in the prior art, and was known to provide the advantages of high production yield and being very economical (see, e.g., paragraphs [0050], [0164], [0206] of Lee).
In the Remarks of 9/1/2021, Applicant has not explained how the teachings of the Lee reference regarding roll-to-roll processing are incapable of being combined with the Kim ‘530 and Jo references in the manner outlined by the Examiner.
Therefore, Claims 6 and 8 remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, US 2019/0025484.
Regarding Claim 1, Kim ‘484 discloses:  A flexible polarizing cover plate, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a laminated polarizer (liquid crystal display provided with polarizing plates at both sides of a liquid crystal layer, see polarizer 100 part of polarizing plate 30; paragraphs [0004], [0053], [0102], [0107], [0114] and FIGS. 1-10 of Kim); and
a hard coating which is laminated on the laminated polarizer by a roll-to-roll process (bonding layer 310, which may include a water-based bonding agent or a UV-curable bonding agent is laminated on polarizer 100, wherein although Kim does not appear to explicitly disclose a roll-to-roll process of lamination, it appears that the same structural result is achieved by Kim, i.e., a hard coating [bonding layer 310] which is laminated together with a polarizer [polarizer 100]; paragraphs [0041], [0060]-[0063] and FIGS. 6-9 of Kim; the Examiner notes that requiring a “roll-to-roll process” implies a product-by-process claim, whereas a device claim, such as Claim 1, is compared to prior art structure, and a prior art structure which has the same structural result as the claimed process will still be anticipatory of the claim, even if produced by a different method; see MPEP § 2113);
the hard coating comprising a viewable area and a black matrix area surrounding the viewable area (bonding layer 310 comprises a central [viewing] area and a peripheral area containing a printed layer 320 which can contain a pigment and shield or absorb light; Abstract and paragraphs [0042], [0043], [0048], [0067], [0095], [0112], [0113] and FIGS. 1, 4, 6-9 of Kim);
wherein the black matrix area comprises a plurality of grooves surrounding the viewable area and ink filled and cured in the plurality of grooves (the peripheral area of bonding layer 310 comprises a plurality of grooves surrounding the central area of bonding layer 310 such that printed layer 320 having the pigment and a photopolymerization initiator therein is embedded in the grooves; paragraphs [0039], [0042], [0071], [0074], [0076] and FIGS. 1, 4, 6-9 of Kim; the Examiner notes that requiring an ink to be “cured” implies a product-by-process claim, whereas a device claim, such as Claim 1, is compared to prior art structure, and a prior art structure which has the same structural result as the claimed process will still be anticipatory of the claim, even if produced by a different method; see MPEP § 2113).

Regarding Claim 4, Kim ‘484 discloses:  wherein the hard coating has a thickness of about 8 .mu.m to about 12 .mu.m (a thickness of printed layer 320, and thus a thickness of bonding layer 310, may be 10.0 .mu.m; see Comparative Example 4 in TABLES 1-4 of Kim).

Regarding Claim 5, Kim ‘484 discloses:  wherein the hard coating is made of a polymer transparent material (bonding layer 310, which may include a water-based bonding 

Regarding Claim 9, Kim ‘484 discloses:  A display panel comprising the flexible polarizing cover plate of claim 1 (liquid crystal display provided with polarizing plates at both sides of a liquid crystal layer, see polarizing plate 30; Abstract and paragraphs [0004], [0053], [0102], [0107], [0114] and FIGS. 1-10 of Kim).

Regarding Claim 10, Kim ‘484 discloses:  A display device comprising the display panel of claim 9 (liquid crystal display provided with polarizing plates at both sides of a liquid crystal layer, see polarizing plate 30; Abstract and paragraphs [0004], [0053], [0102], [0107], [0114] and FIGS. 1-10 of Kim).

Regarding Claim 13, Kim ‘484 discloses:  wherein the hard coating has a thickness of about 8 to about 12 .mu.m (a thickness of printed layer 320, and thus a thickness of bonding layer 310, may be 10.0 .mu.m; see Comparative Example 4 in TABLES 1-4 of Kim).

Regarding Claim 14, Kim ‘484 discloses:  wherein the hard coating is made of a polymer transparent material (bonding layer 310, which may include a water-based bonding agent or a UV-curable bonding agent, such as polyvinyl alcohol resins, vinyl acetate resins, polyvinyl alcohol resin having a hydroxyl group, or acrylic, urethane-acrylic, and epoxy bonding agents; paragraphs [0041], [0060]-[0063] and FIGS. 6-9 of Kim).

Regarding Claim 17, Kim ‘484 discloses:  wherein the hard coating has a thickness of about 8 .mu.m to about 12 .mu.m (a thickness of printed layer 320, and thus a thickness of bonding layer 310, may be 10.0 .mu.m; see Comparative Example 4 in TABLES 1-4 of Kim).

Regarding Claim 18, Kim ‘484 discloses:  wherein the hard coating is made of a polymer transparent material (bonding layer 310, which may include a water-based bonding agent or a UV-curable bonding agent, such as polyvinyl alcohol resins, vinyl acetate resins, polyvinyl alcohol resin having a hydroxyl group, or acrylic, urethane-acrylic, and epoxy bonding agents; paragraphs [0041], [0060]-[0063] and FIGS. 6-9 of Kim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘484, or alternatively, as being unpatentable over Kim ‘484 in view of Li et al., US 2018/0267352 and Okita et al., US 2015/0205161.
Regarding Claims 2, 3, 11, 12, 15 and 16, Kim ‘484 discloses wherein each of the grooves has a depth of about 4 .mu.m to about 6 .mu.m (printed layer 320 may have a thickness H1 of about 0.1 .mu.m to about 4 .mu.m; paragraph [0076] and FIGS. 5-9 of Kim ‘484), but does not appear to explicitly disclose other claimed dimensions of the device such that:
 wherein a spacing between adjacent grooves of the plurality of grooves is less than about 5 micrometers (.mu.m); or
wherein each of the grooves has a width of about 6 .mu.m to about 8 .mu.m.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Kim ‘484 discloses a device having its layers and structures on the micrometer scale (see, e.g., paragraphs [0052], [0057], [0062], [0076] of Kim ‘484).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed micrometer sizes for the width and spacing of Kim ‘484 in accordance with mere optimization or discovery of workable ranges.
Furthermore, Li and Okita are related to Kim ‘484 with respect to display device.
Li and Okita teach:
wherein a spacing between black matrix elements [corresponding to the adjacent grooves of the plurality of grooves] is less than about 5 micrometers (.mu.m) (spacing of a black matrix BM_P.sub.2 is between 1.9 mm and 2.6 mm; paragraph [0069] of Li)
wherein each of the black matrix lines [corresponding to the grooves] has a width of about 6 .mu.m to about 8 .mu.m (width of black matrix WBM=4.5; paragraph [0079] of Okita).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed width and spacing for the device of Kim ‘484 because such width and spacing was known in the prior art for display device, as evidenced by paragraph [0069] of Li and paragraph [0079] of Okita.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 10,048,530 (previously-cited) in view of Lee et al., US 2020/0393603 (previously-cited), or alternatively, as being unpatentable over Kim ‘530 in view of Jo et al., US 2014/0043683 and further in view of Lee.
Regarding Claim 6, Kim ‘530 discloses:  A preparation method of a flexible polarizing cover plate, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
forming a polarizer on a hard coating (polarizing layer POL is formed on partition walls 112; column 37, lines 45-54 and FIGS. 26A-26O of Kim, but see especially FIG. 26N of Kim);
etching a plurality of grooves in a peripheral area of the hard coating (organic layer 100 is etched at a left side, middle, and right side, to form partition walls 112 having spaces therebetween; FIGS. 26E, 26F of Kim); and
forming a black matrix by filling and curing ink in the plurality of grooves (light-shielding member forming composition 200, which may include a coloring agent such as a black pigment or dye, is placed into the spaces between partition walls 112, and irradiated to form light shielding member 210; column 34, line 53 – column 36, line 49 and FIGS. 26G, 26H of Kim).

Kim ‘530 discloses forming the polarizer on the hard coating, but does not appear to disclose the opposite order of formation of the polarizer and hard coating such that:  forming a hard coating on a polarizer.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results or a showing of the criticality of step order.  MPEP § 2144.04, Section IV, Subsection C, citing Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
In the present case, the order of forming the hard coating of Kim ‘530 and the polarizer of Kim ‘530 does not appear to have any new or unexpected result because either order of formation would result in the same predictable outcome of providing all of the layers laminated together for a functioning liquid crystal display (LCD) device.  (The Examiner further notes that Claim 6 does not appear to limit the ordering of steps in other ways, e.g., Claim 6 does not require that the etching step is performed after the roll-to-roll process.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the polarizer of Kim ‘530 prior to the hard coating of Kim ‘530 because such ordering of steps does not appear to provide new or unexpected results, nor is critical to the invention of Kim ‘530.
Furthermore, Jo is related to Kim ‘530 with respect to display device having polarizer and light-shielding pattern [black matrix].
Jo teaches:  forming a hard coating on a polarizer (hard coating layer is disposed on the polarizing plate, on which the light blocking pattern is formed; paragraph [0020] of Jo).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed order of providing a polarizer and then hard coating, because such ordering of steps was in fact known in the prior art, as evidenced by paragraph [0020] of Jo.

Kim ‘530 (or Kim ‘530-Jo) does not appear to disclose:  wherein the hard coating is formed on the polarizer by a roll-to-roll process.
Lee is related to Kim ‘530 with respect to liquid crystal display device.
Lee teaches:  wherein the hard coating is formed on the polarizer by a roll-to-roll process (in a method for manufacturing a polarizing plate, the roll-to-roll process may be performed as a continuous process, so that there is an advantage in that production yield is high and the process is very economical; paragraphs [0050], [0164], [0206] of Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a roll-to-roll process, as in Lee, for the method of Kim ‘530 (or Kim ‘530-Jo) because such process provides high production yield and is very economical, as taught in paragraphs [0050], [0164], [0206] of Lee.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘530 in view of Lee and further in view of Yao et al., US 2019/0011772 (previously-cited), or alternatively, as being unpatentable over Kim ‘530 in view of Lee and Jo and further in view of Yao.
Regarding Claim 8, Kim ‘530 (or Kim ‘530-Jo) discloses:  wherein the plurality of grooves are formed in a peripheral area of the hard coating by etching (organic layer 100 is etched at a left side, middle, and right side, to form partition walls 112 having spaces therebetween; FIGS. 26E, 26F of Kim ‘530).
Kim ‘530 (or Kim ‘530-Jo) does not appear to explicitly disclose:  wherein the etching is laser etching.
Yao is related to Kim ‘530 with respect to manufacture of display device.
Yao teaches:  wherein the etching is laser etching (in the etching of display device layers, a masking and exposure method may be used, however, the etching method is not limited to this, and a high precision etching method, such as the laser etching etc., can also be adopted; paragraph [0091] and FIGS. 5c-5j of Yao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select laser etching, as in Yao, for the etching of Kim ‘530 (or Kim ‘530-Jo) because laser etching is a high precision etching method [thereby enabling better control of the patterning process], as taught in paragraph [0091] of Yao.

Related Art
The following reference is not relied upon in the present Office Action, but is considered pertinent to the presently-claimed invention:  Park et al., US 2007/0008459 (see especially paragraphs [0032], [0045], [0046], [0053]-[0059] and FIG. 2).

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872